Title: Abigail Adams to Elizabeth and Lucy Cranch, 23 July 1786
From: Adams, Abigail
To: Cranch, Elizabeth,Cranch, Lucy,Greenleaf, Lucy Cranch


     
      My Dear Girls
      London, 23 July, 1786
     
     I bought me a blue sarcenet coat not long since; after making it up I found it was hardly wide enough to wear over a straw coat, but I thought it was no matter; I could send it to one of my nieces. When I went to put it up, I thought, I wished I had another. “It is easily got, said I. Ned, bring the carriage to the door and drive me to Thornton’s, the petticoat shop.” “Here, Madam, is a very nice pink coat, made too of the widest sarcenet.” “Well, put it up.” So back I drove, and now, my dear girls, there is a coat for each of you. Settle between yourselves which shall have the blue and which the red, pay no regard to the direction, only when you put them on, remember your aunt wishes they were better for your sakes.
     Mr. Appleton and a Dr. Spooner go with the Callaghan; they both dine here to-day, and I shall request one of them to put them in his trunk, and some black lace which I have bought for Mrs. Welsh.
     Remember me to my dear and aged mother. You will make her caps for her, I know, but if you will cut and send me a pattern, I will make some here and send her. She will be better pleased with them, I know. If there is any thing in particular which you want, tell me. I have not written above half the letters I want to, yet I have done little else for a whole week. By Captain Barnard I design writing to Miss B. Palmer and others, which I shall not have time to do now, because tomorrow morning I set out on my journey. If you and cousin Lucy will send me a shoe for a pattern I will get you a pair of new-fashioned morocco. I have not written a line yet, either to son Charles or Johnny. I have been to Hackney to hear Dr. Price to-day, upon the duties of children to parents; it was an excellent discourse; but you, my dear girls, so perfectly practise what he preached, that there is no occasion of repeating it to you.
     Adieu, and believe, your own parents excepted, nobody loves you better than your ever Affectionate aunt,
     
      A.A.
     
    